DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
This Office Action is in response to an amendment filed on 9/21/2022. As directed by the amendment, no claims were canceled, claims 1 and 12 were amended, and no new claims were added. Thus, claims 1-20 are pending for this application.
 
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claim(s) 1, and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Powell (US 2020/0138662).
Regarding claim 1, Powell discloses (Fig. 1) a transformable physical therapy tool, the physical therapy tool comprising: 
at least one receiving scraping tool (platform 1) defining a receiving tool handle portion (18) and a receiving tool working portion (support portion 12), wherein the receiving tool handle portion defines a tool insert (groove shown in Fig. 5 and described in paragraphs [0023]-[0024]) configured to receive an insertable scraping tool (11) at least partially therein, the tool insert comprising a generally cylindrical cavity (see Fig. 3 and 5) and defining a tool insert opening configured for receiving the insertable scraping tool therethrough (cavity shown in 3), and the receiving tool working portion defines a working edge (bottom edge of support portion 12) configured for use with soft tissue mobilization (the therapy tool is used for soft tissue mobilization, therefore the edges, which are part of the tool, are for use with soft tissue mobilization. Applicant has not claimed that the edge itself is configured to perform soft tissue mobilization), and the tool insert opening is directed opposite the working edge (see opposite relationship in Fig. 4).
Regarding claim 10, Powell discloses wherein the working edge of the at least one receiving scraping tool comprises one of a sharp working edge or dull working edge (dull edge, see Fig. 2).
Regarding claim 11, Powell discloses wherein the tool insert further comprises a tool insert clipping mechanism (roller mount 21, see Fig. 5 and paragraph [0023]).  
Regarding claim 12, Powell discloses (Fig. 1-5) a method of manufacturing a transformable physical therapy tool, the method comprising: 
providing at least one receiving scraping tool (platform 1) defining a receiving tool handle portion (18) and a receiving tool working portion (distal end 3); 
defining a tool insert (groove shown in Fig. 5 and described in paragraphs [0023]-[0024]) in the receiving tool handle portion of the at least one receiving scraping tools configured to receive an insertable scraping tool (roller 11) at least partially therein, the tool insert being a generally cylindrically-shaped cavity (see Fig. 3 and 5); and defining a working edge (distal ends 3 have top and bottom edges, shown in Fig. 1 and 3) configured for use with soft tissue mobilization (the therapy tool is used for soft tissue mobilization, therefore the edges, which are part of the tool, are for use with soft tissue mobilization).
 Regarding claim 20, Powell discloses the working edge of the receiving tool is a dull working edge (see edge of distal end 3 of platform 1 in Fig. 1 and 5)

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  
Claim(s) 1, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer (US 2,699,164) in view of Capobianco (US 2015/0231014).
Regarding claim 1, Stauffer discloses (Fig. 1-5) a transformable physical therapy tool, the physical therapy tool comprising: 
at least one receiving scraping tool defining a receiving tool handle portion (10,12,13) and a receiving tool working portion (bottom edge of handle 10), wherein the receiving tool handle portion defines a tool insert (12) configured to receive an insertable massage tool (plurality of disc members 16) at least partially therein, the tool insert comprising a generally cylindrical cavity (see view in Fig. 3) and defining a tool insert opening configured for receiving the insertable scraping tool therethrough (tool is received in cavity in Fig. 3), the receiving tool working portion defines a working edge (see edge in Fig. 2) and the tool insert opening is directed opposite the working edge (see view in Fig. 2).
Regarding the limitation that the working edge is “configured for use with soft tissue mobilization”, the therapy tool is used for soft tissue mobilization, therefore the edge, which is part of the therapy tool, is for use with soft tissue mobilization. Applicant has not claimed that the edge itself is configured to perform soft tissue mobilization). 
However, in an effort to expedite prosecution, Capobianco teaches (Fig. 1) a therapy tool (100) where a user can use the handle portion having a working edge (122) to perform soft tissue mobilization (paragraph [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working edge of Stauffer to be configured for use with soft tissue mobilization, as taught by Capobianco, for the purpose of allowing user to use the device for different parts of the body effectively (paragraph [0032] Stauffer).
Regarding claim 10, modified Stauffer discloses wherein the working edge of the at least one receiving scraping tool comprises one of a sharp working edge or dull working edge (dull edge, see Fig. 2 Stauffer).
Regarding claim 11, modified Stauffer discloses wherein the tool insert further comprises a tool insert clipping mechanism (roller mount 13, see Fig. 4).  
Regarding claim 12, Stauffer discloses (Fig. 1-5) a method of manufacturing a transformable physical therapy tool, the method comprising: 
Providing at least one receiving scraping tool defining a receiving tool handle portion (10,12,13) and a receiving tool working portion (bottom edge of handle 10), 
Defining tool insert (12) in the receiving tool handle portion configured to receive an insertable massage tool (plurality of disc members 16) at least partially therein, the tool insert comprising a generally cylindrical cavity (see view in Fig. 3) and defining a tool insert opening configured for receiving the insertable scraping tool therethrough (tool is received in cavity in Fig. 3), 
Defining a working edge (see edge in Fig. 2) on the receiving tool working portion and the tool insert opening is directed opposite the working edge (see view in Fig. 2).
Regarding the limitation that the working edge is “configured for use with soft tissue mobilization”, the therapy tool is used for soft tissue mobilization, therefore the edge, which is part of the therapy tool, is for use with soft tissue mobilization. Applicant has not claimed that the edge itself is configured to perform soft tissue mobilization). 
However, in an effort to expedite prosecution, Capobianco teaches (Fig. 1) a therapy tool (100) where a user can use the handle portion having a working edge (122) to perform soft tissue mobilization (paragraph [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working edge of Stauffer to be configured for use with soft tissue mobilization, as taught by Capobianco, for the purpose of allowing user to use the device for different parts of the body effectively (paragraph [0032] Stauffer).
Regarding claim 20, modified Stauffer discloses the working edge of the receiving tool is a dull working edge (see edge of distal end in Fig. 2 Stauffer)
 
Claim(s) 2-4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer (US 2,699,164) in view of Capobianco (US 2015/0231014) and further in view of Giraud (US 10,722,424).
Regarding claims 2 and 13, modified Stauffer discloses at least one insertable scraping tool defining an insertable tool handle portion that is generally cylindrically-shaped and an insertable tool working portion, the at least one insertable scraping tool configured to be received by the tool insert, such that the receiving scraping tool is operable in an instance in which the insertable scraping tool is inserted at least partially within the tool insert.  Modified Stauffer does not disclose the insertable tool working portion is generally blade-shaped.
However, Giraud teaches (Fig. 1) a cylindrically shaped roller (21) having an insertable tool working portion that is generally blade-shaped (blade-shaped portion 23, see Fig. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertable tool working portion of modified Stauffer to be generally blade-shaped, as taught by Giraud, for the purpose of allowing for adjustable scraping therapy to be performed on user (due to the blade-shaped portion being resilient under pressure).
Regarding claims 3 and 14, modified Stauffer discloses wherein the insertable tool handle portion of the at least one insertable scraping tool comprises a cylindrical shaft (see cylindrical shaft 19 in Fig. 4) configured to be received by a given receiving scraping tool.
Regarding claims 4 and 15, modified Stauffer discloses the insertable tool handle portion of the given insertable scraping tool further comprises at least one gripping protrusion (serrations 17) positioned radially along the cylindrical shaft (see Fig. 3-5), wherein the insertable tool handle portion is configured to be at least one of a kneading tool or an ergonomic gripping surface (kneading motion shown in Fig. 5).

Claims 5-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer (US 2,699,164) in view of Capobianco (US 2015/0231014), and further in view of Taylor (US 4,432,136).
Regarding claim 5, modified Stauffer discloses a first receiving scraping tool, but does not disclose the first receiving scraping tool is configured to operably couple with a second receiving scraping tool.
However, Taylor teaches (Fig. 1-2) a first receiving scraping tool (first razor 1) configured to operably couple with a second receiving scraping tool (second razor 1) via a hooking structure (3,4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first receiving scraping tool of modified Stauffer to be configured to operably couple with a second receiving scraping tool, as taught by Taylor, for the purpose of allowing multiple scraping tools to be carried around at once, so that if one tool fails or is inadequate, the second tool may be used in its place.
Regarding claim 6, modified Stauffer discloses the first receiving scraping tool further comprises a tool engagement protrusion (portion of hook 3 that connects, through the aperture, to the other head of hook 4 of Taylor) configured to removably couple to the second receiving scraping tool (see Abstract of Taylor)
Regarding claim 7, modified Stauffer discloses wherein the tool engagement protrusion is configured to engage with a handle aperture of the second receiving scraping tool (aperture shown in Fig. 1, with hook 3 extending through aperture of Taylor).
Regarding claim 16, modified Stauffer discloses a first receiving scraping tool, but does not disclose the first receiving scraping tool is configured to operably couple with a second receiving scraping tool.
However, Taylor teaches (Fig. 1-2) a first receiving scraping tool (first razor 1) configured to operably couple with a second receiving scraping tool (second razor 1) via a hooking structure (3,4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first receiving scraping tool of modified Stauffer to be configured to operably couple with a second receiving scraping tool, as taught by Taylor, for the purpose of allowing multiple scraping tools to be carried around at once, so that if one tool fails or is inadequate, the second tool may be used in its place.
Regarding claim 17, modified Stauffer discloses the first receiving scraping tool further comprises a tool engagement protrusion (portion of hook 3 that connects, through the aperture, to the other head of hook 4 of Taylor) configured to removably couple to the second receiving scraping tool (see Abstract of Taylor)
Regarding claim 18, modified Stauffer discloses wherein the tool engagement protrusion is configured to engage with a handle aperture of the second receiving scraping tool (aperture shown in Fig. 1, with hook 3 extending through aperture of Taylor). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer (US 2,699,164) in view of Capobianco (US 2015/0231014) and Taylor (US 4,432,136), and further in view of Bui (US 2020/0038282).
Regarding claim 8, modified Stauffer discloses the working edge of the first receiving scraping tool is (a) a dull working edge (see bottom edge in Fig. 2 Stauffer), but does not disclose the second receiving scraping tool is a sharp working edge. 
However, Bui teaches (Fig. 3) a receiving scraping tool (100) having a working edge (112) that is sharp (edge 112 is a gripping means comprising protrusions or extrusions, see Fig. 3a and paragraph [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working edge of the second receiving scraping tool of modified Stauffer to be sharp, as taught by Bui, for the purpose of allowing the toes to drag onto the structures while curling of the toes makes the sole of the foot drag on a surface of the apparatus body (paragraph [0035] Bui).
   
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer (US 2,699,164) in view of Capobianco (US 2015/0231014), and further in view of Mercenari Uribe (US 2019/0209423).
Regarding claims 9 and 19, modified Stauffer discloses an at least one receiving scraping tool, but does not disclose a handle aperture through the at least one receiving scraping tool.
However, Mercenari Uribe teaches (Fig. 1-2) a receiving scraping tool including a handle aperature (slot 10) through the at least one receiving scraping tool (paragraph [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one receiving scraping tool of modified Stauffer to include a handle aperture through the at least one receiving scraping tool, as taught by Mercenari Uribe, for the purpose of providing a region for user to grasp when moving the device between one area to another (paragraph [0028] Mercenari Uribe), thereby improving portability of the tool.

Response to Arguments
Applicant’s arguments filed 10/13/2022 have been fully considered.
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In an effort of expediting prosecution, examiner has maintained rejection of claim 1 under 35 USC 102(a)(2) as being anticipated by Powell in order to provide clarity with regard to interpretation of the claim.
Regarding the Powell reference, applicant argued (page 8 paragraph 3 Remarks) that the distal ends 3 of Powell are not intended for interaction with soft tissue and therefore Powell does not disclose a working edge configured for user with soft tissue mobilization.
Examiner respectfully disagrees, and points to the specific language of the claim which recites the working edge “is configured for use with soft tissue mobilization” [emphasis added], and therefore the claim does not recite that the working edge itself performs the function of soft tissue mobilization, only that it is to be used with soft tissue mobilization. Therefore, rejection of claims 1 and 12 as being anticipated by Powell are maintained.
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785